Citation Nr: 0943540	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral knee 
disorder.

3. Entitlement to service connection for a bilateral leg 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the from March 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, denied service connection for a back 
disorder, a leg disorder, and a knee disorder.  In January 
2008, the Veteran testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  In August 
2008, the Board remanded these issues for further evidentiary 
development.  As noted in the prior remand, the record 
reflects that the Veteran has been treated for actinic 
keratosis and for skin cancer, which, in a September 2005 
statement and his January 2008 testimony, he has asserted are 
linked to his service-connected eczema with dermatitis and 
tinea pedis.  This potential service connection issue is not 
currently before the Board, and is again referred for 
appropriate action.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's back 
disorder is due to any incident or event in active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bilateral 
knee disorder is due to any incident or event in active 
service or to any service-connected disability, on either a 
causation or aggravation basis.




3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
bilateral leg disorder which is due to any incident or event 
in active service or to any service-connected disability, on 
either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

2.  A bilateral knee disorder was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

3.  A bilateral leg disorder was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).




The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2004 and November 2005 
that fully addressed the notice elements in this matter.  
These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Finally, the Board 
notes the RO sent the Veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra.  Thus, the Board concludes 
that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has a back disorder or 
knee disorder or leg disorder that may be related to service.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical 

examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a disorder or other possible 
association with military service.  As delineated in 38 
C.F.R. § 3.159(c)(4), a VA examination to address the 
question of etiology as related to service is required when 
the Veteran presents a claim for service connection in which 
there was a pertinent event, injury, or disease in service; 
there is evidence of current disability; the medical evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that 
the claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection, the Board 
initially notes that there is no competent medical evidence 
of a bilateral leg disability - separate from the bilateral 
knee degenerative joint disease (osteoarthritis) - thus, 
pursuant to 38 C.F.R. § 3.159(c)(4) a VA examination is not 
required for that issue.  

With regard to the claims for service connection for back and 
knee disabilities, the Board finds that there is competent 
medical evidence of current back or bilateral knee 
disabilities.  There is, however, no competent evidence of 
record (other than the Veteran's lay assertions) showing that 
his back and bilateral knee disabilities may be related to 
service.  Although he has contended that these disabilities 
began in service, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is 
certainly competent to report what occurred in service - 
i.e., he is competent to state that he was in a jeep accident 
in service, that he had trouble marching in service due to 
knee and leg pain, etc.  Id.  His reports in this regard are 
considered credible lay evidence of symptomatology. 

See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, his statements are not considered competent or 
probative evidence of an actual diagnosis of a disability, or 
of a causal nexus to service, because he is not competent, as 
a layperson, to provide an opinion or evidence as to matters 
involving medical diagnosis or etiology.  Espiritu, supra.

The Board further finds that the Veteran's own assertions as 
to a relationship between the claimed disorders and service 
have not been supported by corroborating evidence, and have 
herein been found to be outweighed by the absence of 
documented complaints or prior assertions of claimed 
disability, despite ample opportunity for the Veteran to 
provide support or greater specifics to support his 
assertions.  In that regard, the Board notes that he has 
reported he injured his back in service in a jeep accident, 
however, post-service treatment records (in which he 
mentioned a back injury in the '60s and in the '70s) show no 
mention of the in-service back injury.  The Board accordingly 
concludes - given the absence of evidence of an event, 
disease, or injury in service, or of an indication of a link 
between such an event, disease, or injury in service, beyond 
the Veteran's unsubstantiated and herein discounted 
assertions of such a link to service - that the case and the 
record presented do not warrant affording him VA examinations 
to address his claims for service connection for a back 
disability or bilateral knee disability.  This determination 
is principally based, again, on the Board's conclusion that 
there is an insufficient evidentiary record upon which an 
examiner could cognizably base an opinion linking any of 
these current claimed disorders to service.  38 C.F.R. § 
3.159(c)(4); McLendon, supra; Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license 
for a "fishing expedition").

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Of record are VA 
treatment records for the Veteran dated from 1956 through 
2007.  He has reported receiving treatment related to his 
knees, legs, and back at the VA facility in Phoenix from 
approximately 1956 through 1973.  A review of the claims 
folders discloses some VA treatment records dated from 1956 
through 1963 which primarily show treatment for the Veteran's 
service-connected skin disability.  In order to clarify 
whether there may have been any missing VA treatment records 
for the period from 1956 to 1973, in August 2008, the Board 
remanded this matter and directed that the Phoenix VAMC be 
contacted and requested to provide any treatment records for 
the Veteran from 1956 to 1973.  The record reflects that,in 
September 2008 a request was made for such records, and in 
February 2009 the Phoenix VAMC advised that there were "no 
records for the time period requested".  The Board also 
notes that, in May 2009, the Veteran and his representative 
advised the Board that there was more evidence from the 
Phoenix VAMC for the period from January 2009 through May 
2009 which would "help support his appeal".  The Board, 
however, finds that such records, which pertain to current 
treatment of the Veteran, would not be pertinent to his 
claims for service connection - which have been denied 
essentially based on lack of a current leg disability and 
lack of a competent medical nexus between a back disability 
and/or bilateral knee disability and service.  The Board also 
notes that VA examinations were not scheduled for these 
issues, and, as explained above, are not necessary in order 
for a decision to be rendered by the Board herein. 

It thus appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II.  Factual Background

The service treatment records (STRs) are negative for any 
report of or finding of any back, knee, or leg disabilities, 
but do show that the Veteran received ongoing treatment and 
hospitalization related to his skin problems.

The Veteran submitted copies of letters he sent to his wife 
while he was in service, dated from 1953 through 1956, in 
which he mentioned his hospitalizations for his skin disorder 
of the arm and face.

On a VA dermatological examination in April 1961, the Veteran 
reported a medical history that included being treated by a 
Dr. F. in May 1960 for a back injury and by Dr. H. in July 
1960 for a back disorder.  He also reported he received 
emergency outpatient treatment at St. Joseph's Hospital in 
March 1961 for his right leg after he fell off a motor 
scooter.  In a June 1961 VA hospitalization interim summary, 
the Veteran reported a past medical history that included a 
back injury in 1960.  

VA treatment records show that in September 1998, the 
Veteran's assessment included degenerative joint disease of 
the knees.  In January 1999, it was noted that the Veteran's 
past medical history was significant for a long history of 
bilateral knee pain for 40 years, and that he was status-post 
back surgery secondary to an injury in 1973.  In February 
1999 the diagnosis was degenerative joint disease of the 
lumbar spine.  In a March 1999 physical therapy consultation, 
the Veteran reported a long history of back pain which began 
following a traumatic incident when he slipped and fell on a 
wax floor and fractured 2 vertebrae.  He reported that since 
that event, he had undergone 5 back surgeries and that L1 
through L5 were fused.  In a June 2004 treatment record, he 
reported that he had been put into a different job in the 
military because of knee problems.  

Received from the Veteran in January 2004 was a statement in 
support of claim (VA Form 21-4138) in which he claimed 
service connection for a bad back and problems with his legs 
and knees.  He indicated he had a bad back because of lifting 
and had problems with his legs and knees, including standing 
and prolonged marching.

In a May 2004 letter, the Veteran reported that in boot camp 
his knees and legs problems started while on a five-mile 
hike.  He reported that in August 1953 he was stationed at 
Fort Lewis and had problems with his legs, knees, and back 
because he was not able to keep up on marches while carrying 
a tripod on his back.  He claimed that in September 1954 he 
was stationed in Germany and spent over sixteen months in and 
out of hospitals for "skin and nerves, a long [sic] with leg 
and knee problems".  He claimed that in December 1955 he was 
reassigned to Camp Chaffee and was hospitalized for skin, 
leg, knee, and back problems.  He reported that from 1956 to 
1962 he was treated at the VA hospital in Phoenix for skin 
and nerve problems, but claimed he also "told about" his 
knee and leg problems.  He essentially claims that from 1956 
through 2004 he received VA treatment for his leg, knee, and 
back problems.  He claimed that in 1973 he was injured after 
slipping on a wax floor, and underwent two operations on his 
back for a "broken disc" and to repair a disc.  He claimed 
that in 1976 he underwent a third operation on his back for 
injuries after pulling out the bleachers in a gym, and also 
underwent back surgeries in 1978 and 1981.  

In December 2006, the Veteran testified at a personal hearing 
at the RO.  He testified that he injured his back in service 
when he was driving a jeep that had to stop quickly and then 
stalled and hit a tree, causing a tailbone injury.  He 
testified that after service, in 1970, he was working as a 
custodian and slipped on a wax floor in the boiler room and 
injured his back, and at that time an X-ray reportedly 
revealed an old back injury.  He testified he had no other 
back injuries between his discharge from service and the 1970 
back injury.

In January 2008, the Veteran and his wife testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  He testified that he was initially a 
gunner in service, until he went to Germany in 1955 and he 
reportedly had so much trouble with his legs and knees that 
he was made a truckdriver.  He testified that when he was in 
boot camp and started marching, his knees and legs started to 
ache and have burning sensations and he could not walk 
anymore and had to fall out.  He testified that he did not 
have these problems prior to service when he was a football 
coach.  He claimed he that he did not complain or get 
treatment for these pains during service, but rather, started 
receiving treatment in 1972 or 1973.  He testified that the 
medication that he was on for his back pain was also taking 
care of his knee pain.  He testified he had two back injuries 
in service - one when he was at the end of a line when 
everyone stopped at once and his tailbone was pinched and 
another when he was a jeep driver and hit the side of tree.  
He testified he was numb in his tailbone, but by the time 
they were out of the field he was feeling good and did 
nothing about it because he was able to tolerate the pain.  
He testified that after service, in 1967 or 1968, he was seen 
by a doctor for prostrate trouble and an X-ray showed a 
problem with his tailbone.  He described the post-service 
incident in 1970 when he injured his back at the school he 
was working at, and reported that the doctor at that time 
told him an x-ray showed an old tailbone fracture.  Finally, 
the Veteran testified that his leg and knee disabilities were 
caused by his lower back.  

III.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
supra; Buchanan v. Nicholson, supra.  See also Davidson v. 
Shinseki, 581 F. 3d 1313 (2009).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board does recognize that the 
Court has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The present case predates 
the regulatory change.  Given what appear to be substantive 
changes, to whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the Veteran review under the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).


A.  Back Disorder

The Veteran essentially contends that he injured his low back 
during service when he was driving a jeep that had to stop 
quickly and then stalled and hit a tree, causing a tailbone 
injury.  He claims that after service, in 1970, he was 
working as a custodian and slipped on a wax floor in the 
boiler room and re-injured his back, and at that time an X-
ray reportedly revealed an old back injury.  

The Board initially notes that VA treatment records confirm 
that the Veteran has a current back disability - to include 
degenerative joint disease and spondylolisthesis.  See 
Brammer, supra.  STRs, however, show no report of or finding 
of any back problems or disability.  Post-service records do 
show that in 1961, on two occasions (in conjunction with 
treatment for unrelated disabilities), the Veteran reported 
he was treated for a back injury in 1960 and 1961.  The first 
post-service diagnosis of a back disability was in February 
1999, when the diagnosis was degenerative joint disease of 
the lumbar spine.  The Board acknowledges that the Veteran 
testified he did not report his back pain in service, 
however, even after service, when he reported a back injury 
in 1960, the Veteran made no mention of the in-service back 
injury.  Subsequent treatment records show reports of a back 
injury in the 1970s, but still no mention of the in-service 
back injury.

Thus, the Board concludes that what is missing in this case 
is competent evidence of record (other than the Veteran's lay 
assertions) showing that he has a current back disability 
related to service.  Espiritu, supra.  While the Veteran is 
competent to report he was in a jeep accident in service and 
had back pain after the accident, he is not competent to 
report he sustained a back injury in service that is related 
to his current back disability.  Moreover, the Veteran has 
been inconsistent with regard to his reporting of back 
injuries.  In that regard, the Board notes that since his 
reported in-service back injury the Veteran has sustained at 
least one post-service back injury (in the 1970's as a 
custodian).  Although he has, on several occasions, reported 
the back injury in the 1970's and claimed he had no other 
back injuries between his discharge from service and the 1970 
back injury, a VA examination in April 1961 showed that the 
Veteran reported a back injury in 1960.  

As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, but the 
Board does not believe that an actual disability, as 
contrasted with related pain symptoms, and the cause of any 
such disability are subject to lay diagnosis.  Jandreau, 
supra. That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether a current back disability was caused by an injury in 
service, as opposed to any post-service back injuries, in the 
absence of specialized training. In this case, the Veteran 
has not established any specialized training for such 
qualifications.

Based upon the conflicting evidence as to whether the Veteran 
had a back injury in service, upon the remote onset of a back 
disability long after service, the intervening post-service 
back injury, and upon the lack of persuasive and probative 
medical evidence of a causal nexus between any current back 
disability cancer and service, the Board concludes that the 
Veteran is not entitled to service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a back disorder must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

B.  Bilateral Knee and Leg Disorders

The Veteran contends that his knees and legs started causing 
him problems in boot camp due to marching and hiking.  He 
claimed he had to fall out because of his knee and leg 
problems, and he was not able to keep up on marches.  He 
contends in the alternative that he has a bilateral leg 
disability which is related to his back disability, and 
causes him to have pain down the back of his legs.  He also 
contends that he has a bilateral knee disability related to 
his back disability.

As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Brammer, supra.  
In this case, the medical evidence of record, including STRs 
and VA treatment records, does not show that the Veteran has 
a bilateral leg disability (other than bilateral degenerative 
joint disease of the knees).  While he has complaints of leg 
pain, the competent medical evidence of record does not show 
any bilateral leg disability, and VA is not generally 
authorized to grant service connection for symptoms alone, 
without an identified basis for the symptoms.  Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, the Board notes that, until a right or left leg 
disability is shown, the fact of whether the Veteran has leg 
symptoms, including pain, is not relevant.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral leg disorder (on either a 
direct or secondary basis), the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for a 
bilateral leg disorder must be denied.  Gilbert, supra.

With regard to the Veteran's claim for service connection for 
a bilateral knee disability, the record reflects that he has 
degenerative joint disease or osteoarthritis of the knees.  
Thus, he has a current bilateral knee disability.  Brammer, 
supra.  With regard to service connection on a direct basis, 
the Board notes that the STRs show no report of or treatment 
for any knee disorder.  The first notation of a knee problem, 
was in a September 1998 VA treatment that indicated the 
Veteran had degenerative joint disease of the knees.  What is 
missing for this issue is competent evidence of record (other 
than the Veteran's lay assertions) showing that his 
degenerative joint disease of the knees is related to 
service.  Espiritu, supra.  Thus, the Board concludes that 
service connection on a direct basis is not warranted for a 
bilateral knee disability.  With regard to entitlement to 
service connection on a secondary basis, the record reflects 
that service connection has not been granted for a back 
disability, as explained above.  Thus, service connection for 
a bilateral knee disability (degenerative joint disease) as 
secondary to a back disorder is not warranted.  38 C.F.R. § 
3.310.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection a bilateral knee 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.




ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral leg disorder is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


